Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 10/9/2019, in which, claims 1-15 are pending. Claims 1, 8, 11, 12, and 15 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 10/9/2019 are accepted.

Specification
The disclosure filed on 10/9/2019 is accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120089518 A1 (hereinafter ‘Blonchek’) in view of US 20160300234 A1 (hereinafter ‘Moss’).

As regards claim 1, Blonchek (US 20120089518 A1) discloses:  A computer-implemented method of recording data and documents for a person, the method comprising: linking, in a computer system, a data object to a person identifier of the person; (Blonchek: ¶17, i.e., "electronic prescriptions identifiers ("EP/'')"; ¶21, i.e., "EPI is associated to the authenticating practitioner'; ¶30, i.e., "system digitally signs and transmits the EPI along with unique identifiers representing the sending EMR system and identifying the prescribing physician")
generating, in the computer system, a visual code, the visual code encoding reference information for identifying the data object linked to the person identifier; (Blonchek: ¶35, i.e., "web service then creates an ERi for the EPI by encoding a URI (i.e., the visual code) for a web service that is designed to challenge the practitioner for a username, password and PIN Code in order to authenticate the ERi, in a twodimensional, high 
generating a visual representation of the visual code; (Blonchek: ¶35, i.e., "web service then creates an ERI (i.e., visual representation) for the EPI by encoding a URI for a web service that is designed to challenge the practitioner for a username, password and PIN Code in order to authenticate the ERi, in a twodimensional, high capacity barcode"; paragraph [0036]: "ERi is a high capacity barcode that employs different symbol shapes in geometric patterns and/or multiple colors to provide more information in less space than traditional barcodes");
storing in a mobile communication device the reference information encoded in the visual code and captured from the visual representation of the visual code, using a camera of the mobile communication device; (Blonchek: ¶39, i.e., "use the camera on a smart phone or other mobile device to scan the ERI. Image-processing software on the mobile device decodes the barcode image and extracts the URI, which includes the encrypted UIN, from the ERF')
generating in the mobile communication device a data package, the data package including the reference information 
However, Blonchek does not explicitly disclose ‘image’ of a document. In analogous art, Moss (US 20160300234 A1) teaches generating an image of a physical document or digital asset wherein the image is combined with personal information of the creator/owner and recorded in a storage such as a blockchain, thus teaching ‘an image of a document’ (Moss: Figs 1, 2, 4, 6, 7A-7B, ¶20, ¶22, ¶24, ¶42, ¶57-¶58, i.e., generating an image of a physical document and combining the image with owner specific digital information into a bitmark and uploading the combined record to the blockchain record database)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Blonchek to include taking an image of a physical asset and to combine it with the owner’s personal information to create a unique bitmark record as taught by Moss with the motivation to provide to provide authenticated storage and transfers of assets (Moss: ¶17-¶24)

storing, in the computer system, the image of the document, received in the data package, linked to the data object, defined by the reference information received in the data package. (Blonchek: ¶43 i.e., "the web service decrypts the UIN and validates that an EPI with the corresponding UIN is staged in the staging database, and validates that the EPI is associated to the practitioner that was authenticated. In addition the web service will verify that the DEV/O is registered to the authenticated practitioner'. See also, Moss: Figs 1, 2, 4, 6, 

Claims 8 and 11 recite substantially the same features recited in claim 1 above and are rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 12, Blonchek (US 20120089518 A1) discloses: A mobile communication device, comprising a camera and a processor 
connected to the camera and configured to perform the steps of: capturing reference information, using the camera of the mobile communication device, from a visual representation of a visual code, (Blonchek: ¶39, i.e., "use the camera on a smart phone or other mobile device to scan the ERI. Image-processing software on the mobile device decodes the barcode image and extracts the URI, which includes the encrypted UIN, from the ERF') generated by an external computer system separate from the mobile communication device for defining in the external computer system a data object linked to a person; (Blonchek: ¶35, i.e., "web service then creates an ERI (i.e., visual representation) for the EPI by encoding a URI (i.e., the visual code) for a web service that is designed to challenge the practitioner for a username, password and PIN Code in order to 
generating, in the mobile communication device, a data package, the data package including the reference information captured from the visual representation of the visual code and…a document of the person;  and (Blonchek: ¶39, i.e., "Image-processing software on the mobile device decodes the barcode image and extracts the URI, which includes the encrypted UIN, from the ERI. The mobile device also generates a unique device identification code (DEV/DJ and appends it to the extracted URI")
However, Blonchek does not explicitly disclose ‘image’ of a document. In analogous art, Moss (US 20160300234 A1) teaches generating an image of a physical document or digital asset wherein the image is combined with personal information of the creator/owner and recorded in a storage such as a blockchain, thus teaching ‘an image of a document’ (Moss: Figs 1, 2, 4, 6, 7A-7B, ¶20, ¶22, ¶24, ¶42, ¶57-¶58, i.e., generating an image of a physical document and combining the image with owner specific digital information into a bitmark and uploading the combined record to the blockchain record database)

Blonchek et al combination further teaches: transferring the data package from the mobile communication device to the external computer system, enabling the external computer system to store the image of the document of the person in the external computer system linked to the data object defined by the reference information included in the data package. (Blonchek: ¶40 i.e., "mobile device then invokes a web service using the URI via an Internet browser installed on the mobile device, which has the effect of transmitting the UIN of the EPI, the DEV/O, the digital signature, and additional information to the web service"; ¶43 i.e., "the web service decrypts the UIN and validates that an EPI with the corresponding UIN is staged in the staging database, and validates that the EPI is associated to the practitioner that was authenticated. In addition the web service will verify that the DEV/O is registered to the authenticated practitioner'. See also, Moss: Figs 1, 2, 4, 6, 

Claim 15 recites substantially the same features recited in claim 12 above and are rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 2, Blonchek et al combination discloses the method of claim 1, wherein generating in the mobile communication device the data package comprises encrypting at least a part of the data package using a public cryptographic key provided by the computer system. (Blonchek: ¶34-¶35, ¶39, i.e., encrypting the package. Moss: ¶13, ¶19-¶24, i.e., the public key for encryption and private key for decryption)

As regards claim 4, Blonchek et al combination discloses the method of one of claim 1, wherein generating the visual code in the computer system comprises encoding in the visual code an addressing element; and (Blonchek: ¶35, i.e., the URI encoded) the method further comprises using the addressing element for transferring the data package from the mobile communication device to the computer system. (Blonchek: ¶40 i.e., "mobile device then invokes a web service using the URI via an Internet browser installed on the mobile device, which has the effect of 

As regards claim 5, Blonchek et al combination discloses the method of one of claim 1, wherein transferring the data package from the mobile communication device to the computer system comprises transmitting the data package from the mobile communication device to a cloud-based processing center, and (Moss: Moss: Figs 1, 2, 4, 6, 7A-7B, 10, ¶20, ¶22, ¶24, ¶42, ¶57-¶58, i.e., uploading the combined bitmark to bitmark blockchain processing nodes (i.e., cloud) before being stored in the bitmark blockchain database) transmitting the data package from the cloud-based processing center to the computer system. (Moss: Moss: Figs 1, 2, 4, 6, 7A-7B, 10, ¶20, ¶22, ¶24, ¶42, ¶57-¶58, i.e., uploading the combined bitmark to bitmark blockchain processing nodes (i.e., cloud) before being stored in the bitmark blockchain database)

As regards claim 6, Blonchek et al combination discloses the method of one of claim 1, further comprising capturing the image of the document of the person, using at least one of: a camera of the mobile communication device and a scanner; and (Moss: Moss: Figs 1, 2, 4, 6, 7A-7B, 10, ¶20, ¶22, ¶24, ¶42, ¶57-¶58) storing in the mobile communication device the image of 
 
As regards claim 7, Blonchek et al combination discloses the method of claim 1, wherein generating the visual representation of the visual code comprises at least one of: displaying the visual representation and printing the visual representation of the visual code. (Blonchek: ¶35-¶39)

As regards claim 9, Blonchek et al combination discloses the computer system of claim 8, wherein the one or more processors are further configured to use a private cryptographic key of the computer system to decrypt contents of the data package encrypted by the mobile communication device using a public encryption key of the computer system.  (Blonchek: ¶34-¶35, ¶39, i.e., encrypting the package. Moss: ¶13, ¶19-¶24, i.e., the public key for encryption and private key for decryption)

As regards claim 10, Blonchek et al combination discloses the computer system of claim 9, wherein the one or more processors are further configured to encode in the visual code the public cryptographic key of the computer system, enabling the mobile communication device to encrypt at least a part of 

As regards claim 13, Blonchek et al combination discloses the mobile communication device of claim 12, wherein the processor is further configured to encrypt at least a part of the data package using a public cryptographic key of the external computer system. (Blonchek: ¶34-¶35, ¶39, i.e., encrypting the package. Moss: ¶13, ¶19-¶24, i.e., the public key for encryption and private key for decryption)

Claim 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blonchek in view of Moss in view of Zhu, Xiaoling, et al. "Secure and Efficient Mobile Payment Using QR Code in an Environment with Dishonest Authority." International Conference on Security, Privacy and Anonymity in Computation, Communication and Storage. Springer, Cham, 2016 (hereinafter ‘Zhu’).

As regards claim 3, Blonchek et al combination discloses the method of claim 2. However Blonchek et al do not but in analogous art, Zhu teaches: wherein generating the visual code 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Blonchek to include embedding public key in a QR code and sending the QR code to a receiving party wherein the receiving party decrypts and obtains the public key as taught by Zhu with the motivation to provide a secure transfer of payments between the parties (Zhu: Abstract)

As regards claim 14, Blonchek et al combination discloses the mobile communication device of claim 13. However Blonchek et al do not but in analogous art, Zhu teaches: wherein the processor is further configured to extract the public cryptographic key of the external computer system from the visual representation of the visual code generated by the external computer system. (Zhu: 4.3-4.4, pages 7 & 8, i.e., the 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Blonchek to include embedding public key in a QR code and sending the QR code to a receiving party wherein the receiving party decrypts and obtains the public key as taught by Zhu with the motivation to provide a secure transfer of payments between the parties (Zhu: Abstract) 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432